DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment, filed on 12/11/2020 has been considered and entered. 
Claims 1-18 are cancelled. New claims 19-39 are added.
Allowable Subject Matter
	Claims 19-39 are allowed over the prior art of record.
                       Reasons for allowance

The following is an examiner’s statement of reasons for allowance: 

Regarding claim 19 , the prior art of record neither shows nor suggests a display comprising all the limitations  set forth in claim 1, particularly comprising the limitations of said first light emitter provides light to said at least one pixel during said low-blue mode, and said second light emitter provides light to said at least one pixel during said high-blue mode; wherein, in either said low-blue mode or said high-blue mode, said at least one pixel is configured to emit perceptually white light with an SPD having a white power between 380-780 nm and a blue power between 440-500 nm, wherein said blue power in said low-blue mode is less than said blue power in said high-blue mode, along with other cited limitations.
Claims 20-39 are allowed being dependent on allowed base claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Other Prior Art Cited

The prior art made of record and not relied upon is considered pertinent to 
applicant’s disclosure :US 2013/0215360; US 2016/0273717; US 10,900,615.
 
			    Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karabi Guharay whose telephone number is 571-272-2452.  The examiner can normally be reached on Monday-Friday 9:00AM-5:30 PM.
Any attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Karabi Guharay/
Primary Examiner, Art Unit 2875